 21 0DECISIONSOF NATIONAL LABOR RELATIONS BOARDthemeaning of the Act.3 We therefore find that CivilianCafeteria Board is not an employer within the meaning of Sec-tion 2A2) of the Act, and we shall therefore dismiss the instantpetition.[The Board dismissed the petition]s National Food Corporation, 88 NLRB 1500.CLAY & BAILEY MANUFACTURING COMPANY and MORGANFOUNDRY COMPANYandINTERNATIONAL ASSOCIATIONOF MACHINISTS, DISTRICT LODGE NO. 71, AFL, Petitioner.Case No. 17-RC-1590. July 17, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Cyrus A.Slater, hearing officer. The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel,[Members Houston,Murdock, andPeterson].Upon the entire record in this case,the Board finds:1.The Employers are engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain employees of the Employers.3.A question affecting commerce exists concerning therepresentation of employees of the Employers within themeaning of Section 9(c) (1) and Section 2 (6) and(7) of theAct.4.Themain issue in this case goes to the scope of theunit.The Petitioner requests a multiemployer unit of theproduction and maintenance employees of the Clay & BaileyManufacturing Company, herein called Clay & Bailey, andof the Morgan Foundry Company, herein called MorganFoundry. International Molders and Foundry Workers Unionof NorthAmerica, AFL,herein called the Molders,seeks torepresent only theMorgan Foundry employees. The twoEmployers,inagreementwith the Molders, contend thatonly separate units for each company are appropriate.Clay & Bailey is a machine shop engaged in the manufactureand sale of plumbing specialties, oil equipment, and specialequipment for the storage, transportation,and marketing ofpetroleum products.Morgan Foundry is a foundry engaged inthemanufacture and sale of gray iron castings made fromcustomers' patterns. Each company is a separate Missouricorporation. Clay & Bailey purchases approximately 10 to 15106 NLRB No 40. CLAY & BAILEY MANUFACTURING COMPANY211percent of its required castings from Morgan Foundry. Thesepurchases constitute about 25 percent of the latter company'ssales.The record shows factors supporting the appropriatenessof the multiemployer unit sought by the Petitioner. Thus,control and management of both corporations are vested inthreemembers of the Clay family and in Henry Bailey, whotogether are the principal officers and members of the boardof directors of the two companies. Their plants are adjacent,separated only by an alleyway. Both companies have the samemailing address and telephone listing. One office building isused by both companies, and, for a fixed weekly reimburse-ment, clerical employees employed by Clay & Bailey do theofficework for Morgan Foundry, including maintenance ofpersonnel records and preparation of paychecks. The treasurerofMorgan Foundry is carried on the payroll of Clay & Baileyand does the accounting work for that company. The recordindicates that because of these facts, the employees of MorganFoundry generally consider themselves to be employees of Clay& Bailey.On the other hand, certain other factors support the appro-priateness of a separate unit confined to the employees ofMorgan Foundry, as desired by the Molders. There is nointegration of the operations of the two companies; theirproducts are entirely different; and the skills required andexercised by the two. groups of employees fall in unrelatedcategories.There is no employee interchange or transferbetween plants. The employees are separately supervised,have different working hours, and receive different rates ofpay and vacation benefits. From 1937 until 1940 the employeesof the two companies were represented under separate bargain-ing agreements by the United Steelworkers of America, CIO.From 1940 until approximately 1946 the employees of MorganFoundry were represented by the Molders. It does not appearthat any of the employees here involved have been representedin collective bargaining since. While this bargaining historyissomewhat remote and, therefore, not controlling now,ittends to give additional weight to the Molders' assertionof the appropriateness of a separate unit for the MorganCompany employees.In view of the foregoing and on the entire record we are ofthe opinion that the production and maintenance employeesof the 2 companies may together constitute an appropriateunit; 1 they may also, if they so desire, constitute 2 separateunits, 1 for each plant.'Accordingly,we shall make no final unit determinationat this time, but shall direct that the questions concerningrepresentation which exist be resolved by separate electionsby secret ballot among the employees in the following votinggroups:'Lloyd A Fry Roofing Co., et al, 92 NLRB 1170.2 Silverstein BrothersInc , 93 NLRB 1047; Southern Industry Co , 78 NLRB 425.322615 0 - 54 - 15 2 12DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.All production and maintenance employees employed attheClay & Bailey Manufacturing Company's Kansas City,Missouri, plant, excluding truckdrivers, office clerical em-ployees,professional employees,guards, and all supervisorsas defined in the Act.2.All production and maintenance employees employed attheMorgan Foundry Company's Kansas City, Missouri, plant,excluding truckdrivers,office clerical employees,professionalemployees,guards, and all supervisors as defined in the Act.Upon the results of these elections will depend, in part, ourfinal unit determination.If the employees in group 2 selecta bargaining representative different from that selected bythe employees in group 1, the Board finds that the group 2employees constitute a separate appropriate unit; and in thesecircumstances if the employees in group 1 also select abargaining representative the Board finds that the employeesin group 1 also constitute an appropriate bargaining unit.If the employees in the two groups select the same bargainingrepresentative,the Board finds that together they constitutean appropriate unit. The Regional Director conducting theelections directed herein is instructed to issue a certificationof representativesto the unionor unions in the unit or unitswhich may result from the elections.[Text of Direction of Elections omitted from publication.]LEE BROTHERS FOUNDRY, INC.andINTERNATIONAL AS-SOCIATION OF MACHINISTS, DISTRICT LODGE NO. 178,A.F.L.,Petitioner.Cases Nos.10-RC-2305, 10-RC-2306,and 10-RC-2307. July 17, 1953DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before GilbertCohen, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel[Members Houston, Styles, andPeterson].Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units:InCase No.10-RC-2306, the Petitioner seeks a separateunitofalltoolroom and machine shops' employees at the106 NLRB No. 42.